Citation Nr: 0513114	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
posterior cruciate ligament deficiency of the left knee, for 
the period June 1, 2002 to January 20, 2004.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for a posterior cruciate ligament deficiency of 
the left knee, for the period January 21, 2004 to the 
present.

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disease of the lumbar spine, 
status post hemilaminectomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a lumbar spine disorder 
with a 10 percent rating, effective June 1, 2002, and granted 
service connection for a left knee disorder with a 
noncompensable rating, effective June 1, 2002.

A notice of disagreement was received in September 2002, a 
statement of the case was issued in April 2003, and a timely 
appeal was received in April 2003.

In an August 2004 rating decision, the RO increased the 
disability rating assigned to the left knee to 10 percent, 
effective January 21, 2004.  In an August 2004 supplemental 
statement of the case, the RO increased the initial 
disability rating assigned to the lumbar spine to 20 percent.  
Both matters remain in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
primarily manifested by instability and pain, but without 
additional functional loss so as to limit flexion to 30 
degrees or less, or limit extension to 15 degrees or more; 
there is no x-ray evidence of arthritis, and the disability 
does not result in recurrent subluxation or more than slight 
lateral instability.

2.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease of the lumbar 
spine, status post hemilaminectomy, is productive of 
limitation of range of motion, but without limitation of 30 
degrees or less of the thoracolumbar spine, and with no 
evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to an initial disability 
rating of 10 percent for a posterior cruciate ligament 
deficiency of the left knee, for the period June 1, 2002 to 
January 20, 2004, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for a posterior cruciate ligament 
deficiency of the left knee, for the period January 21, 2004 
to the present, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5257 (2004).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine, status post hemilaminectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (effective through September 
22, 2002), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed his 
initial claims of service connection in January 2002.  As 
noted, a May 2002 rating decision granted service connection 
and assigned disability ratings.  The veteran perfected his 
appeal in April 2003.  In June 2004, a VCAA letter was issued 
to the veteran regarding what information and evidence is 
needed to substantiate his claims for increased disability 
ratings, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, an August 2004 supplemental 
statement of the case also contained the provisions of the 
VCAA.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  No prejudice to the veteran has 
been alleged or shown.  Mayfield v. Nicholson, No. 02-1077, 
U.S. Vet. App. (April 14, 2005). 


The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  Additionally, the evidence of record 
contains a pre-discharge compensation and pension (C & P) 
examination performed in February 2002, and a VA examination 
performed in June 2004.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.  

I.  Factual Background

Knee

Service medical records reflect that the veteran injured his 
left knee in July 1996 while playing basketball.  The 
assessment was possible strain of the quadriceps femoris 
tendon.

A December 2001 MRI of the left knee reflected myxoid 
degeneration with attenuation of the posterior cruciate 
ligament of the medial meniscus.

In January 2002, the veteran underwent an examination, 
complaining of pain and instability of the left knee.  He 
complained that since his injury in July 1996, he had 
experienced episodes of pain behind the patella.  He also had 
some problems with instability.  On physical examination, 
range of motion was full and symmetric bilaterally.  There 
was a positive quadriceps active test and positive posterior 
drawer test.  There was positive medial joint line tenderness 
with pain with McMurray's test on the left side.  Anterior 
drawer sign and Lachman's test was negative bilaterally.  
There was negative external rotation recurvatum test 
bilaterally.  Posterolateral corner was tight on both knees.  
There was negative effusion present bilaterally.  The 
examiner diagnosed a tear of the posterior cruciate ligament 
and what appeared to be a significant injury also of the 
medial meniscus.  There was a cleavage tear in it.  Because 
of the patient's instability, the examiner recommended a PCL 
reconstruction would be appropriate.  The veteran indicated 
that he would be interested in having the reconstruction upon 
separation from service.  The examiner also recommended 
replacement of the meniscus with an allograft of the knee.

In February 2002, the veteran underwent a pre-discharge 
examination.  He described persistent instability of the 
knee, with the knee giving away when jogging.  He reported 
taking Feldene to control his pain, and avoiding running.  He 
denied the use of a brace.  On physical examination, there 
was full range of motion bilaterally with positive posterior 
drawer of the left knee.  Thigh circumference was 20 
centimeters above midpatellar line, 56 centimeters on the 
left, and 58 centimeters on the left.  Calf circumference was 
17 centimeters below midpatellar line and 43 centimeters 
bilaterally.  The examiner diagnosed posterior cruciate 
ligament deficiency of the left knee.

Correspondence dated in March 2004 from the veteran indicates 
that he was wearing a knee brace, due to pending surgery.

In June 2004, the veteran was afforded a VA examination of 
the left knee.  He complained of on and off pain, and denied 
swelling.  He treated with one tablet of naprosyn or 
indomethacin as needed, with relief of pain, and no side 
effects.  He reported use of a left knee brace.  He claimed 
moderate interference in daily activities, and ability to 
supervise his piggery business.  There were no findings of 
edema or redness.  He had a slight to moderate limp, more on 
the right.  Pain was aggravated by prolonged walking and 
climbing stairs.  There were no findings of ankylosis.  There 
was moderate tenderness, no swelling, no incoordination, and 
pain on motion with limitation of motion.  Range of motion 
was 0 to 110 degrees active, 0 to 110 degrees passive, 0 to 
90 degrees flare-ups, 0-90 degrees repetitive use, and 90-110 
degrees pain.  He had slight instability in the left knee.  
An X-ray examination revealed small spurs both patellae and 
left lateral tibial condyle.  The examiner diagnosed 
posterior cruciate ligament (tear) deficiency, left residual 
of injury (tear), medial meniscus, left knee.

The evidence of record does not contain any indication that 
the veteran underwent surgery of the left knee.

Spine

Service medical records reflect multiple treatments for low 
back pain with radiculopathy to the right lower extremity, 
diagnosed as spinal stenosis, sciatica, radiculopathy and 
degenerative disc disease.  In August 2001, the veteran 
underwent surgery at which time a partial hemilaminectomy 
with microforminotomy at L4-5 and L5-S1 and microdiscectomy 
L5-S1 was performed. 

In February 2002, the veteran underwent a pre-discharge C & P 
examination.  The veteran complained that he experienced pain 
with jogging and walking with persistent right lower 
extremity weakness and numbness.  He rated his pain as a 6 or 
7 on a 10-point scale, and reported that he was guarded with 
all lifting greater than 40 pounds because of continued pain.  
On physical examination of the spine, lumbar forward flexion 
was 80 degrees, and 0 degrees extension.  Lateral bending was 
45 degrees and rotation was 50 degrees.  Pain was reported 
with lumbar forward flexion and extension.  Low back pain was 
elicited with right straight leg raise.  There was full range 
of motion of the shoulders with nontender crepitus throughout 
and erythema of the palms.  An X-ray examination of the 
lumbar spine revealed significant disc space narrowing at L4-
5 and L5-S1, with sclerosis and anterior lipping.  An MRI of 
the lumbar spine in June 2001 showed degenerative disc 
disease L4-5, with degenerative facets and mild acquired 
central canal stenosis.  There was degenerative disc disease 
at L5-S1 with left posterolateral and left lateral bulging of 
the disc and stenosis on the left L5 neural foramina.  There 
was a broad based L5 posterior disc bulge with stenosis of 
the central canal.  The examiner diagnosed status post 
hemilaminectomy of the lumbar spine with resolving right 
lower extremity radiculopathy and degenerative disc disease.

In June 2004, the veteran underwent a VA examination of the 
spine.  The veteran complained of on and off dull, sometimes 
sharp, pain lasting from several minutes to hours.  He 
treated with one tablet of gabapentin twice a day, one tablet 
of bextra, with relief of symptoms and no side effects.  He 
reported moderate to severe pain 4 to 5 times per week, 
lasting for several minutes to hours.  He claimed aggravation 
by prolonged sitting and prolonged walking.  He claimed 
occasional shooting pain down to the right foot, with 
weakness and numbness.  He walks unaided and denied use of a 
brace, however, he used a cane and brace after the 
laminectomy.  He can walk 30 meters then complains of low 
back pain, with pain in the right leg.  He had a slight to 
moderate limp, more on the right.  On functional assessment, 
the veteran stated that he supervises his piggery, can drive 
a car for 10 to 15 minutes, performs stretching and swimming 
exercises, performs light weight exercises, can perform daily 
activities with moderate interference, and sometimes has 
difficulty standing after waking up in the morning.  Range of 
motion of the thoracolumbar spine in degrees was as follows:  


Active
Passive
Flare-up
Repetiti
ve Use
Pain
Forward 
Flexion
0 - 55
0 - 55
0 - 40
0- 45
30 - 45
Extensio
n
0 - 25
0 - 25
0 - 15
0 - 20
10 - 25
Left 
lateral 
flexion
0 - 5
0 - 5
0
0 - 5
0 - 5
Right 
lateral 
flexion
0 - 10
0 - 10
0 - 5
0 - 5
0 - 10
Left 
lateral 
rotation
0 - 30
0 - 30
0 - 20
0 - 25
20 - 30
Right 
lateral 
rotation
0 - 30
0 - 30
0 - 20
0 - 25
20 - 30

Limitation of motion was mainly due to pain.  There was no 
incoordination.  There were findings of muscle spasm and 
slight tenderness, with no findings of swelling.  There were 
no incapacitating episodes in the past 12 months.  The 
examiner diagnosed degenerative disc disease of the 
lumbosacral spine status post bilateral partial 
hemilaminectomy for herniated nucleus pulposus L5-S1; 
retrolisthesis, L5; mild levoscoliosis, lumbosacral spine.

II.  Laws and Regulations

Increased disability ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability and 
degenerative disc disease of the lumbar spine warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Specific schedular criteria for the knee

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Specific schedular criteria for the spine

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its April 2003 statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

III.  Analysis

Left knee

As discussed in the Introduction portion of this decision, 
upon the veteran's initial claim for compensation, service 
connection was granted and a noncompensable rating was 
assigned to a posterior cruciate ligament deficiency of the 
left knee effective June 1, 2002.  In April 2003, the veteran 
perfected his appeal of the disability rating assigned to his 
left knee disability.  On January 21, 2004, the veteran 
submitted a VA Form 21-4138 requesting an increase for a 
"left knee injury."  The RO scheduled the veteran for a VA 
examination in June 2004, and in August 2004 issued a rating 
decision increasing the disability rating assigned to 
posterior cruciate ligament deficiency of the left knee to 10 
percent effective January 21, 2004.  As the veteran had 
perfected his appeal of the initial rating decision in April 
2003, an increased rating claim should not have been 
considered by the RO in January 2004.  Nevertheless, the 
Board will review the veteran's claim for an initial 
compensable rating for a posterior cruciate ligament 
deficiency of the left knee for the period June 1, 2002 to 
January 20, 2004, and will also consider entitlement to a 
rating in excess of 10 percent for the same disorder from 
January 21, 2004 to the present.

Entitlement to an initial compensable rating for a posterior 
cruciate ligament deficiency of the left knee, for the period 
June 1, 2002 to January 20, 2004.

Initially, the RO assigned a noncompensable disability rating 
for the left knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, for limitation of flexion.  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 
5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court 
held that the selection of the proper diagnostic code is not 
a question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The January 2002 examination noted a positive posterior 
drawer test, and positive medial joint line tenderness with 
pain with McMurray's test on the left side.  The examiner 
recommended reconstructive surgery based on the veteran's 
instability.  At the February 2002 pre-discharge C & P 
examination, the veteran's primary complaints were 
instability, including giving away when jogging.  Physical 
examination reflected full range of motion with positive 
posterior drawer of the left knee.  

Because the primary residual of the veteran's left knee 
disability appears to be instability, the Board finds that 
the disability should be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Again, Diagnostic Code 5257 provides for a 10 percent 
disability rating for slight impairment due to recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate impairment, and a maximum 30 percent rating for 
severe impairment.  
Based on the veteran's complaints of instability and the 
objective medical findings, the Board finds an initial 
disability rating of 10 percent is warranted under Diagnostic 
Code 5257.  The Board finds, however, that the symptomatology 
referable to the veteran's knee disability does not more 
nearly approximate the criteria for a 20 percent rating under 
Diagnostic Code 5257.  The Board has considered the veteran's 
subjective complaints of giving way while jogging.  Objective 
examination, however, has clearly shown that the veteran's 
knee is, at most, mildly unstable.  In fact, his knee has 
never been characterized by medical professionals as 
moderately unstable.  Likewise, there has been no evidence 
(either subjective or objective) of recurrent subluxation.  
In summary, the Board finds that the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5257 have not been 
met.  See also Johnson v. Brown, 9 Vet. App. 7 (1996) 
(holding that Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 which concern the assignment of a 
higher rating in cases of symptomatology such as painful 
motion and functional loss due to pain).

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's knee 
disability under Diagnostic Codes 5003 and 5257, which is 
allowed so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability); VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  However, there is no persuasive x-ray 
evidence of arthritis. 

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 10 percent is not 
warranted under any alternative provision. 

For example, the January and February 2002 examinations both 
reflect full range of motion.  As such, these findings do not 
warrant a compensable rating under the criteria based on 
limitation of extension and flexion.  38 C.F.R. § 4.71, Plate 
II, Diagnostic Codes 5260, 5261.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Given the left knee symptomatology 
delineated in the objective medical evidence of record, 
however, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's knee disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's knee 
disability is appropriately compensated by the currently 
assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports an initial 
disability rating of 10 percent for a posterior cruciate 
ligament deficiency of the left knee, for the period June 1, 
2002 to January 20, 2004.





Entitlement to an increased disability rating in excess of 10 
percent for a posterior cruciate ligament deficiency of the 
left knee, for the period January 21, 2004 to the present.

In the August 2004 rating decision, the RO assigned a 10 
percent disability rating for the left knee disability under 
Diagnostic Code 5260, limitation of flexion. 

At the June 2004 VA examination, the veteran complained of on 
and off pain, and denied swelling.  He claimed aggravation of 
pain with prolonged walking and climbing stairs.  Physical 
examination was negative for edema, redness, ankylosis, 
swelling, and incoordination.  There was moderate tenderness, 
and he had slight instability of the knee.  Range of motion 
was 0 to 110 degrees active and passive, and during flare-ups 
and repetitive use, range of motion was reported as 0 to 90 
degrees.  From 90 to 110 degrees, the veteran reported pain.  

To warrant a 10 percent rating for limitation of flexion 
under Diagnostic Code 5260, flexion must be limited to 45 
degrees.  On examination, range of motion testing, even with 
reports of pain, does not reflect such limitation.  Based on 
the June 2004 examiner's finding of slight instability of the 
knee, the Board finds that the disability for this period 
should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Based on the findings of slight instability by the June 2004 
VA examiner, a 10 percent rating is warranted under 
Diagnostic Code 5257.  The Board finds, however, that the 
symptomatology referable to the veteran's knee disability 
does not more nearly approximate the criteria for a 20 
percent rating under Diagnostic Code 5257.  On objective 
examination in June 2004, the examiner specifically 
characterized the veteran's disability as slightly unstable.  
There has been no evidence (either subjective or objective) 
of recurrent subluxation.  In summary, the Board finds that 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5257 have not been met.  See Johnson, supra.

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's knee 
disability under Diagnostic Codes 5003 and 5257. Again, 
however, there is no persuasive x-ray evidence of arthritis. 

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 10 percent is not 
warranted under any alternative provision. 

The June 2004 examination did reflect limitation of motion, 
and reports of pain between 90 and 100 degrees; however, such 
findings do not warrant a rating in excess of 10 percent 
under the criteria based on limitation of extension and 
flexion.  38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 
5261.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Given, however, the left knee 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's knee disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  In fact, the veteran 
claimed only moderate interference in daily activities, and 
claimed an ability to supervise his piggery business.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's knee disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected left knee 
disability for the period January 21, 2004 to the present.  
Accordingly, the benefit sought on appeal is denied.
Spine

The RO rated the veteran's disability under Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, which has 
now been reclassified as Diagnostic Code 5243.  Initially, 
the Board notes that the veteran's radiculopathy, a 
manifestation of his spinal disorder, has been considered by 
the RO and separately rated.  An August 2004, rating decision 
granted service connection for chronic L5 radiculopathy of 
the right and left, and separate 10 percent disability 
ratings were assigned effective January 21, 2004.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for intervertebral disc 
syndrome, in effect until September 22, 2002.  The veteran's 
spine disability does not more nearly approximate the 
criteria for a rating in excess of 20 percent.  Specifically, 
there is no indication that the veteran has had severe or 
recurring attacks with intermittent relief.  At the February 
2002 pre-discharge examination, the veteran noted pain with 
jogging and walking, but there were no reports of severe or 
recurring attacks with intermittent relief.  Prior to 
September 26, 2003, an evaluation under the remaining 
disabilities of the spine also does not provide for a 
disability rating in excess of 20 percent.  Specifically, a 
40 percent rating is not warranted under Diagnostic Code 
5292, as examination findings do not reflect severe 
limitation of motion.  

With regard to the criteria in effect from September 23, 
2002, for intervertebral disc syndrome, the June 2004 
examination reflects that the veteran has not had any 
incapacitating episodes.  As such, a disability rating in 
excess of 20 percent is not warranted under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Under the general rating formula for diseases of 
the spine, in effect September 26, 2003, a disability rating 
in excess of 20 percent is also not warranted.  A 40 percent 
disability rating is not warranted, as range of motion 
testing does not reflect forward flexion of the thoracolumbar 
spine of 30 degrees or less, and there have been no findings 
of ankylosis.  Specifically, range of motion testing in 
February 2002 reflected lumbar flexion of 80 degrees.  On 
examination in June 2004, forward flexion was 0 to 55 degrees 
active and passive, and during flare-ups was 0 to 40 degrees 
and repetitive use was 0 to 45 degrees.  Pain was reflected 
between 30 and 45 degrees.  As such, based on these objective 
findings, the veteran's disability does not meet the criteria 
for a 40 percent disability rating.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. § § 4.10, 4.40, and 
4.45 would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 20 percent disability rating adequately compensates 
him for his pain and functional loss in this case.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  At the June 2004 VA examination, the 
veteran stated that he is able to supervise his piggery.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an initial rating in excess of 20 
percent is not warranted for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

Entitlement to an initial rating of 10 percent for a 
posterior cruciate ligament deficiency of the left knee, for 
the period June 1, 2002 to January 20, 2004, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a rating in excess of 10 percent for a 
posterior cruciate ligament deficiency of the left knee, for 
the period January 21, 2004 to the present, is denied.

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
hemilaminectomy, is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


